FILED
                             NOT FOR PUBLICATION                            MAR 30 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 PIERRE GENEVIER,                                No. 07-56730

               Plaintiff - Appellant,            D.C. No. CV-05-07517-AG

   v.
                                                 MEMORANDUM *
 EDUARDO AGUIRRE; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Central District of California
                     Andrew J. Guilford, District Judge, Presiding

                              Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Pierre Genevier appeals pro se from the district court’s judgment dismissing

his civil rights action alleging that the defendants wrongfully denied him various



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

tk/Research
benefits that he was entitled to as a refugee, and other claims. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion a dismissal pursuant

to Federal Rule of Civil Procedure 41(b). Ferdik v. Bonzelet, 963 F.2d 1258, 1260

(9th Cir. 1992). We affirm.

        The district court did not abuse its discretion by dismissing the action after

Genevier repeatedly failed to file an amended complaint that complied with the

district court’s previous orders and ignored numerous warnings that failure to do so

would result in dismissal. See id. at 1260-61 (discussing factors to be considered

before dismissing under Rule 41(b) for failure to comply with a court order).

        Genevier’s remaining contentions are unpersuasive.

        Genevier’s motion to take judicial notice is denied as moot.

        AFFIRMED.




tk/Research                                 2                                     07-56730